Case: 1:20-cv-05956 Document #: 16-1 Filed: 11/02/20 Page 1 of 5 PagelD #:592

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

TOMI TRANCHITA, CASE NO. 1:20-cv-5956
Plaintiff, JUDGE SARA L. ELLIS
v. MAGISTRATE: JEFFREY COLE

KWAME RAOUL, et al.
PLAINTIFF TOMI TRANCHITA’S
Defendants. DECLARATION IN SUPPORT OF
REPLY TO DEFENDANTS’
OPPOSITION TO PLAINTIFF’S
MOTION FOR TEMPORARY
RESTRAINING ORDER AND
PRELIMINARY INJUNCTION

 

 

THE URGENCY OF LUNA COMING HOME

The director of Indiana Coyote Rescue Center, Jami Hammer, acknowledges and has told me
many times that prolonged stress will shorten Luna's life. In recent months, Jami has been so
concerned about Luna's condition that she asked me to visit immediately on several occasions
as Luna's behavior changed and continues to decline. Jami stated a happy coyote eats better
and that Luna needed to see her mom. Jami states Luna will never bond with another human.
Luna is bonded to only me.

Luna is very thin and has not gained weight or grown a thick winter coat to protect her from the
approaching brutal winter weather. Luna spends her time in fear of all human activity, hiding in
a dog house, running and pacing in circles around her pen, and is constantly on vigil watching
for human activity that she perceives as a threat. Luna retreats to a corner of her pen and
squats and loses control of her bowels at the approach of humans and even when hearing
voices, | have witnessed this time and time again.

Since Luna is afraid of all humans except myself, she cannot have any enriching interaction with
anyone except me and sadly my visits are very limited and problematic due to several factors:

The distance (2.5 hr drive one way) is hard on me physically (] am recovering from a back injury
at work and have poor vision driving after dark). With daylight hours dwindling as we enter fall
Case: 1:20-cv-05956 Document #: 16-1 Filed: 11/02/20 Page 2 of 5 PagelD #:593

and winter, time does not allow many hours to spend with Luna and Jami does not allow
visitations to go after dark.

Weather plays a role and with cold and winds in the Indiana farm belt, it is nearly unbearable at
times during winter. It's also unsafe to drive there with snow and ice on the roads, especially
the rural roads that are approximately 40 miles distance once | am off of the main Highway I-
65.

The expenses of getting there add up every time. In addition to gasoline, | buy and bring as
much food as possible for Luna which never lasts long with 10 other coyotes and 2 wolf dogs. |
am spending a lot of money that | never spent before on food when | had 4 coyotes in my care.

Lastly my visits are at the mercy of Jami. | have been denied visits for personal occurrences in
Jami's life. She is often busy and has stated she cannot accommodate visits. Deaths in her
family, a surgery, and covid concerns have kept me from Luna for weeks and even months at a
time. Luna needs the visits, Jami has stated Luna eats better after | visit. | believe my visits gave
Luna hope and have kept her alive, but that without me, Luna will continue to decline.

Since the facility is at her home, there are not regular staff present to allow me to visit Luna
when Jami is not able to accommodate a visit. With one exception on October 14th when Jami
was out of town | was allowed to visit Luna as Jami’s boyfriend was at the house. | am
extremely grateful for that time with Luna and with very little activity and no other humans
around Luna ate a lot for me on that day.

Luna was constantly still on vigil checking her surroundings and she was startled and afraid of
any noises including the wind blowing. It is very difficult emotionally for me to see Luna in this
state of uneasiness and constantly fearful of her surroundings. She is still very thin and her
winter coat is not coming in thick like it should. She is skin and bones with no body fat or
muscle mass and I'm very afraid that she will not make it through the winter. I try to do all | can
to help Luna and | brought a bale of straw with me on my October 14th visit and insulated
Luna's dog house with the straw.

Jami's boyfriend stated that Luna was eating the food they were giving her and clearing her
bow! every time, but not gaining weight because she is old. | found dog food that was old and
hardened and a rancid feathered young turkey that Luna did not eat so Luna is not eating
everything she is given. | am afraid whatever she is eating, it's just not enough for her, or her
age and stress and incessant pacing and nervousness is preventing her from gaining the needed
body mass and fat to endure a very cold winter. I'm afraid that Luna is not always getting the
foods that she prefers and would eat. She almost always eats chicken and ground beef and
other meat that | bring with a healthy appetite when I visit. | would be able to feed Luna her
favorite foods every day if she was in my care.

Since | am the only person that can get close to Luna and she is not penned with another
coyote, my infrequent visits are the ONLY quality contact she has with another living being. As a
Case: 1:20-cv-05956 Document #: 16-1 Filed: 11/02/20 Page 3 of 5 PagelD #:594

pack animal, Luna needs that contact to thrive, she needs enrichment with touch, scent,
affection and play. Luna really needs this every day and thrived on it when in my care for 13
years. Jami has stated that Luna could make a dramatic turn for the better if back in my care.
Even an experienced coyote caretaker like Jami cannot make things better for Luna. Luna
cannot be paired with another coyote due to her age.

It continues to weigh heavily on my mind constantly that Luna is either hiding in her doghouse,
pacing or on vigil and scared of her surroundings. It is not a good way for her to live. Everything
familiar to Luna has been taken away from her and | am all she has left of the happy and

relaxed life she experienced in my care. My $25,000 enclosure sits empty when it could easily
provide Luna with a quality of life for her remaining time on earth. Luna is bonded to only me.
The humane thing for kuna would be to be able to finally relax in my care, after 18 months of
separation.

| NEVER CONSIDERED MY COYOTES TO BE PETS

Following are videos | created years ago on my YouTube Channel with the intent to explain and
show people why coyotes should not be considered for pets.

| never thought of my coyotes as pets and everyone who visited my facility got the coyotes are
not pets speech from me.

| didn't decide one day that it would be a good idea to obtain coyotes. They came into my life
while | was volunteering with a rehabber / rescue group Wildlife Guardians / The SAFE Project
(Saving Animals From Euthanasia). The coyotes could not be safely released due to their
dependence and imprinting on humans, according to USDA and private veterinarians. | was able
to provide a safe environment and exhibit them to the public in approved escape-proof
enclosures with USDA licensing on my 1.125 acre property.

My intention has always been teaching the public about coyote behavior and ways to
peacefully coexist with wild coyotes. Some visitors would comment that it would be cool to
have a coyote as a pet because mine were quite friendly and greeted people with wagging tails.
| felt it was my mission to educate the public on coyote behaviors and why they should NOT be
considered for pets. | have always felt very strong about this and did everything | could to
discourage people from wanting to get a coyote as a pet.

| was very proud to serve both coyotes and people in this way by providing information that
lessened coyote/human conflict, put peoples mind at ease, and saved coyotes lives.

Video title: Coyotes are not pets
148,000 views, published April 18, 2016
This is a short clip showing aggression over a toy from Sandy (Luna’s brother). With so many
Case: 1:20-cv-05956 Document #: 16-1 Filed: 11/02/20 Page 4 of 5 PagelD #:595

views, | have hope that | have discouraged a tremendous amount of people from obtaining a
coyote as a pet.

https://youtu.be/gCpdMcJdi7U

Description states:

Cute Wild Puppies grow into Cute Wild Adults that will never be like a domestic dog. You
probably won't appreciate a coyote's wild behavior if you're trying to keep one as a house pet.
Rescue / sanctuary situations are different and caring for coyotes has taught me a lot about
them. | am not in favor of people breeding wild animals for captivity and | want to show
coyotes are not all like Wiley. They all have different personalities so you can never know what
you'll get. Coyotes need large escape proof outdoor enclosures to keep them and the public
safe and it is illegal unless you obtain licensing. Without licensing the animals can be taken and
euthanized. There are many failed attempts to keep coyotes, as with all sorts of wildlife, cute
babies grow into adults and behaviors change. Many failed attempts to domesticate coyotes
tragically end in the coyotes deaths. This is why I urge anyone considering purposefully getting
a coyote to please go to a shelter and adopt a dog. There are too many dogs in shelters dying
every day, YOU can make a difference!

https://youtu.be/a5qhM _JFSAk

Video titled: Coyotes are not pets. Please adopt a dog instead.

1300 views, published Dec. 24 2018

This video shows Luna and her brother Sandy, and | talk about why coyotes should not be pets.
Description states:

Just a few minutes in the life of Sandy and Luna, captive coyotes
that made their way into the hands of humans at a very young age.
Bottle fed by human hands, they became too imprinted on humans
and could not be safely released back into the wild. Although a few
people can actually keep a coyote indoors, that is a 24/7 operation
and the animal is most often contained for periods of time in a
small cage. So | ask the question, is that really a success for that
coyote? Should wild animals be bred for captivity? | am of the
strong opinion that they should not in the case of coyotes. | do not
consider myself an expert but | have experience and | can tell you
that it is not an ideal situation for a coyote or any other member of
a household to try to integrate one into a home environment.

| would simply encourage you to walk through your local shelter
first if you are considering adopting a coyote. There are so many
animals already here that need your loving help and home. They
will be put down if they are not adopted. Many no kill shelters do
eventually euthanize. It's tragic. Way too many dogs and cats on
death row will be killed because humans cannot manage the
situation. Spay and neuter your pets and help stop the cycle.
Know that wild coyotes are doing mankind a great service by
Case: 1:20-cv-05956 Document #: 16-1 Filed: 11/02/20 Page 5 of 5 PagelD #:596

keeping the rodent population in check! Their diet consists of 95%
rodents! Let us not be careless and greedy in our relationship with
nature. Humans decimated the wolf population which is why the
coyote population has boomed... Wildlife Management should
perhaps be left to the wildlife!

| declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge. Executed this 2nd day of November 2020, at Tinley Park, Illinois.

dow Lrancbuti Il-2-202Z20

Tomi Tranchita
